The opinion of the Court was drawn up by
Whitman C. J.
— The case of Bean v. Arnold, 16 Maine R. 251, must be regarded as decisive of this case. The distinction relied upon in defence is not well founded. The language of the indorsement in this is more explicit than in that case, where the indorser merely added the word “ holden” to his signature. In this, his language is, “ holden for the within note.” In that case, however, the meaning was held to be identical with what is expressed in this. In both cases something more was intended than an agreement to be holden in case of demand and notice. And it must be understood as importing an agreement to be holden unconditionally, so as *360to render it the duty of the indorser to pay the note, or to see it paid without trouble to the indorsee. It amounted to an absolute guaranty; and comes within the principle of Cobb & al. v. Little, 2 Greenl. 261. It could not make any difference, that the note in the case of Bean v. Arnold, was overdue, and in this case was not due. The import of the terms used must be the same in either case.
Defendant defaulted.